Title: To George Washington from Major General William Howe, 21 December 1775
From: Howe, William
To: Washington, George



Sir
Boston. December the 21st 1775.

In answer to your letter of the 18th inst. I am to acquaint you that my command does not Extend to Canada, nor having received any Accounts wherein the name of Allen is mentioned, I cannot give you the Smallest Satisfaction upon the Subject of your letter; But trusting Major General Carleton’s conduct will never incur censure upon any occasion, I am to conclude in the instance of your Enquiry that he has not forfeited his past pretensions to decency & humanity.
It is with regret, considering the character you have always maintained among your friends as a Gentleman of the strictest honor & delicacy, that I find cause to resent a sentence in the conclusion of your letter big with Invective against my Superiors, and insulting to myself, which Should obstruct any farther intercourse between us. I am Sir With due Respect Yr Most Obedt Sevt

W. Howe

